It was error to overrule the motion to dismiss the certiorari.
         DECIDED APRIL 18, 1940. REHEARING DENIED JULY 16, 1940.
Under the rulings by the Supreme Court in its answer to a certified question from this court in this case (189 Ga. 768, 8 S.E.2d 46), and of this court in Allied MortgageCompanies v. Gilbert, ante, 843, it was error for the trial court to overrule the motion to dismiss the petition for certiorari. The question raised by the cross-bill of exceptions being controlling the main bill of exceptions will be dismissed.
Judgment reversed on the cross-bill of exceptions. Writ oferror on main bill of exceptions dismissed. Sutton, J., concurs.